Title: To James Madison from Richard O’Brien, ca. 5 November 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


Ca. 5 November 1802, Algiers. Reports that he sent a gift watch to the minister of marine and foreign affairs after the dey and prime minister had three times “Seriously demanded” an account of the vessel bearing U.S. annuities. “I seen the necesity of giving for Ansr. that I had private information that a Vessel was loading in Philadelphia for Algiers—further this day the dey Sent to the dean Sweden Batavian and American Consuls to inform them to write to Their Govts. and to have brought to this City with dispatch 1000 Barrels of Gunpowder from Each if not he threatens to be Angry.” Had seen the need before this of securing the friendship of the minister of marine, who is “of great influence and his representations to the dey is of great weight.” The minister of marine is not friendly with the prime minister and the Jews, so O’Brien could not get the watch from the latter as they would have informed the prime minister, and if the minister of marine knew the present was from Baccri and Busnach, he would not have accepted it. “Under These Considerations I had no Alternative but to get it from Monsr. Fraisinet.” Notes that it is contrary to custom to demand a receipt from the recipient.
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p. Undated; date assigned on the basis of O’Brien to Livingston, 5 Nov. 1802, which is written below the RC. Written above the RC is a copy of a 25 Oct. 1802 promissory note for “Seven hundred and Sixty mexico dollars or Three hundred and Eighty Algerine Sequins” payable to Antoine Pierre Fraissenet, Batavian consul at Algiers, which was the value of a watch and chain received from him. In the appended 5 Nov. 1802 letter to Livingston, O’Brien requested him to “peruse the contents of this paper.” He also reported the rumor that six Tripolitan corsairs were at sea and that he had not heard what Morris and Cathcart had done regarding peace with Tripoli. “Considering our prest. State with Algiers I should propose to You Sir … that you might apply to The french Minister to write to the french agent here to give our affairs … all the aid & Services in his power.” O’Brien added that if Livingston was acquainted with Baccri and Busnach at Paris “a letter from them to their brothers here would ansr. The Same Effect.” On the verso is a copy of the dey’s 17 Oct. 1802 letter to Jefferson (see O’Brien to JM, 11 Oct. 1802, n. 2).



   
   A full transcription of this document has been added to the digital edition.

